DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 8, 9, 11, and 15-16 are objected to because of the following informalities: 
Claim 1, line 8, "acquiring history data of correlated dimensional states" should be corrected to "acquiring history data of the correlated dimensional states".
Claim 1, lines 9-10, "the history data of correlated dimensional states" should be corrected to "the history data of the correlated dimensional states". 
Claim 6, line 7, "of history of the data" should be corrected to "of a history of the data".
Claim 6, lines 10-11 "to acquire history data of correlated dimensional states" should be corrected to "to acquire history data of the correlated dimensional states".
Claim 6, lines 13-14, "to model the history data of correlated dimensional states" should be corrected to "to model the history data of the correlated dimensional states".
Claim 8, lines 5-6, "the correlated state dimensions obtained" should be corrected to "the correlated state dimensions obtained by the correlation calculation module".
Claim 9, line 6, "the device state reference model obtained" should be corrected to "the obtained
Claim 11, line 13, "acquiring history data of correlated dimensional states" should be corrected to "acquiring history data of the correlated dimensional states".
Claim 11, line 15, "to model the history data of correlated dimensional states" should be corrected to "to model the history data of the correlated dimensional states".
Claim 15, lines 3-4, "output the correlated state dimensions obtained" should be corrected to "output the obtained correlated state dimensions".
Claim 16, lines 3-4, "output the device state reference model obtained" should be corrected to "output the obtained device state reference model ".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner notes that claims 6-9 and 15-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
collected data of the multi-dimensional states of the device". For the purposes of examination, "collected" shall be interpreted as modifying "multi-dimensional states of the device".
Claim 1, recites the limitation "according to the correlated state dimensions obtained and adopting a preset algorithm", in lines 8-9. It is unclear if "obtained" is modifying "correlated state dimensions" or "preset algorithms". This rejection could be overcome by amending the claim to recite "according to the obtained correlated state dimensions and adopting a preset algorithm". For the purposes of examination, "obtained" shall be interpreted as modifying "correlated state dimensions". Dependent claim 3, is also rejected for reciting the same limitation.
Claim 1, recites the limitation "the history data of correlated dimensional states acquired, to obtain a device state reference model". It is unclear if "acquired" is modifying "history data of correlated dimensional states" or "a device state reference model". This rejection could be overcome by amending the claim to recite "the acquired history data of correlated dimensional states, to obtain a device state reference model". For the purposes of examination, "acquired" shall be interpreted as modifying "history data of correlated dimensional states". 
Claim 1, recites the limitation "the real-time data of the correlated dimensional states acquired, and the device state reference model", in line 16. It is unclear if "acquired" is acquired real-time data of the correlated dimensional states". For the purposes of examination "acquired" shall be interpreted as modifying "real-time data of the correlated dimensional states".
Claim 1, recites the limitation "acquiring real-time data of the correlated dimensional states of the device state reference model in real time", in lines 13-14. It is unclear if the "real-time data" is being received from the "device state reference model" or from the "device" itself. Further clarification would be appreciated. For the purposes of examination “real-time data” shall be interpreted as being output from the “device state reference model”, based on Applicant’s specification para[0031].
Claim 2, recites the limitation “a supervisory control and data acquisition system and a simulation system” in lines 7-8 and 11-12. It is unclear from the language of the claim if “a supervisory control and data acquisition system” is a single element or two. This rejection could be overcome by amending the limitation by adding a comma, such as “a supervisory control and data acquisition system, and a simulation system”.
Claim 2, recites the limitation “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system and saving the data”. It is unclear from the language of the limitation if “and saving the data” is a member of the list of “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of”. This limitation could be overcome by making “and 
Claim 2, recites the contingent limitations “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system and saving the data” or “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of the manufacturing data acquisition system, the supervisory control and data acquisition system and the simulation system, and a device design system and saving the data”. There is insufficient antecedent basis for the limitations “the manufacturing data acquisition system, the supervisory control and data acquisition system and the simulation system” in the claim. Both steps of a contingent limitation need to be fully defined, as it is unclear what “the manufacturing data acquisition system, the supervisory control and data acquisition system and the simulation system” are referring to as the first step does not have to occur. This rejection could be overcome by amending the limitation to “a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system”.
Claim 6, recites the limitation "the real-time data of the correlated dimensional states acquired, and the device state reference model", in lines 21-22. It is unclear if "acquired" is modifying "the real-time data … " or "the device state reference model. This rejection could be overcome by amending the claim to recite "the acquired real-time data of the correlated dimensional states". For the purposes of examination "acquired" shall be interpreted as modifying "real-time data of the correlated dimensional states".

Claim 7, recites the limitation “a supervisory control and data acquisition system and a simulation system” in lines 7-8 and 11-12. It is unclear from the language of the claim if “a supervisory control and data acquisition system” is a single element or two. This rejection could be overcome by amending the limitation by adding a comma, such as “a supervisory control and data acquisition system, and a simulation system”.
Claim 7, recites the limitation “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system and saving the data”. It is unclear from the language of the limitation if “and saving the data” is a member of the list of “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of”. This limitation could be overcome by making “and saving the data” a separate limitation, such as “wherein collecting and saving data … comprises: collecting data …; and saving the data.”
Claim 7, recites the contingent limitations “collecting data of the multi-dimensional states of the device in the process industry from one or any combination of a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system”.
Claim 11, recites the limitation "the data of the multi-dimensional states of the device collected, to obtain correlated state dimensions", in line 11. It is unclear if "collected" is modifying "multi-dimensional states of the device" or "correlated state dimensions". This rejection could be overcome by amending the claim to recite "the collected data of the multi-dimensional states of the device". For the purposes of examination, "collected" shall be interpreted as modifying "multi-dimensional states of the device".
Claim 11, recites the limitation "according to the correlated state dimensions obtained and adopting a preset algorithm", in lines 13-14. It is unclear if "obtained" is modifying "correlated state dimensions" or "preset algorithms". This rejection could be overcome by amending the claim to recite "according to the obtained correlated state dimensions and 
Claim 11, recites the limitation "the real-time data of the correlated dimensional states acquired, and the device state reference model", in line 20. It is unclear if "acquired" is modifying "the real-time data … " or "the device state reference model. This rejection could be overcome by amending the claim to recite "the acquired real-time data of the correlated dimensional states". For the purposes of examination "acquired" shall be interpreted as modifying "real-time data of the correlated dimensional states".
Claim 11, recites the limitation "acquiring real-time data of the correlated dimensional states of the device state reference model in real time", in lines 17-18. It is unclear if the "real-time data" is being received from the "device state reference model" or from the "device" itself. Further clarification would be appreciated. For the purposes of examination “real-time data” shall be interpreted as being output from the “device state reference model”, based on Applicant’s specification para[0031]. 

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. 

With respect to claim 1 the limitation(s):
adopting a preset correlation analysis algorithm to perform a correlation analysis of a history of the data of the multi-dimensional states of the device collected, to obtain correlated state dimensions;
adopting a preset algorithm for establishing a device state reference model to model the history data of correlated dimensional states acquired, to obtain a device state reference model; and 
determining whether a current state of the device is normal according to a preset device state determination condition, the real-time data of the correlated dimensional states acquired, and the device state reference model.

These limitations are directed to an abstract idea and would fall within the “Mental Process” and “Mathematical Concepts” groupings of abstract ideas. The above portions of the claim constitutes an abstract idea because they are analogous to other ideas identified as abstract ideas in court decisions or the claim positively recites “Mathematical Concepts”. In particular, referring to the MPEP 2106.04, the claim limitations are analogous to:
“determining whether a current state of the device is normal” is a “Mental Process”, such as evaluations, judgments, and opinions, and is analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and 
“a preset correlation analysis algorithm” and “a preset algorithm for establishing a device state reference model” both positively recite the use of a “Mathematical Concept” and are analogous to a mathematical formula for hedging (claim 4), Bilski v. Kappos, 561 U.S. 593, 599, 95 USPQ2d 1001, 1004 (2010) (Fixed Bill Price = Fi + [(Ci + Ti + LDi) x (α + βE(Wi))]).

Accordingly, the claims recite an Abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of:
“A method for monitoring a state of a device in a process industry” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a process industry. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“collecting and saving data of multi-dimensional states of the device”; “acquiring history data of correlated dimensional states according to the correlated state dimensions obtained”; and “acquiring real-time data of the correlated dimensional states of the device state reference model in real time” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering.

As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no 
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional 

Independent claims 6 and 11 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 6 and 11 recites the additional elements of:
“a data acquisition module”; “a correlation calculation module”; “a state reference model”; “an online monitoring module”; “a processor”; and “a memory”. Do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that they amount to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Dependent claims 2-5, 7-10, and 12-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish 
Claims 2-4, 7-9, 12-13, and 15-16 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 3-5, 8-9, and 12-16 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept”, and thus the claims are still directed to an abstract idea without significantly more.
Claim 10 recites a limitation regarding a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (U.S. Publication No. 2008/0097637).

Regarding claim 1. Nguyen teaches:
A method for monitoring a state of a device in a process industry (See Fig. 5 and para[0007]. A method and system for detecting an abnormal event for the polymer process unit.) , the method comprising: 
collecting and saving data of multi-dimensional states of the device (See para[0216]-para[0226]: measurements.); 
adopting a preset correlation analysis algorithm (See para[0251]-para[0253]: Equation 5.) to perform a correlation analysis of a history of the data of the multi-dimensional states of the device collected (See para[0147]: Historical databases.), to obtain correlated state dimensions (See para[0147] and para[0251]-para[0254]: Input data set. Calculate the correlation coefficient for each pair of inputs from the co-variance.); 
acquiring history data of correlated dimensional states according to the correlated state dimensions obtained (See para[0113]: historical data set.) and adopting a preset algorithm for establishing a device state reference model to model the history data of correlated dimensional states acquired, to obtain a device state reference model (See Fig. 5, para[0147], para[0216]: Principal component analysis (PCA) model. The measurement is cross-correlated with other measurements in the data set.); and 
(See para[0070]: model results.) and determining whether a current state of the device is normal according to a preset device state determination condition, the real-time data of the correlated dimensional states acquired, and the device state reference model (See Fig. 24, para[0070], and para[0378]-para[0379]: Comparing model results with the state of key sensors generates abnormal indications. Trigger for detecting an abnormal event.).

Regarding claim 3. Nguyen teaches:
The method of claim 1, 
wherein, after obtaining the correlated state dimensions, the method further comprises: 
outputting the correlated state dimensions obtained to a user (See Fig. 21, Fig. 42, and para[0380]: Once the model indicates a potential abnormal situation, the engineer should investigate and classify the process situation.) (Examiner note: Nguyen inherently outputs the “data set”, when the engineer investigates and classifies the process situation.), and 
upon receiving modification information input by the user about the correlated state dimensions (See para[0321] and para[0380]: The engineer should investigate and classify the process situation. Abnormal events.), modifying the correlated state dimensions according to the modification information received (See para[0321]: modified data.).

Regarding claim 4. Nguyen teaches:

wherein, after obtaining the device state reference model, the method further comprises: 
outputting the device state reference model obtained, to a user (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), and 
upon receiving modification information input by the user about the device state reference model (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.),
modifying the device state reference model according to the modification information received (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Regarding claim 6. Nguyen teaches:
An apparatus for monitoring a state of a device in a process industry (See Fig. 5 and para[0007]. A method and system for detecting an abnormal event for the polymer process unit.), the apparatus comprising: 
a data acquisition module (See para[0052]: Abnormal Event Detection (AED) technology.), to collect and save data of multi-dimensional states of the device (See para[0216]-para[0226]: measurements.); 
a correlation calculation module (See para[0148]: online system.), to adopt a preset correlation analysis algorithm (See para[0251]-para[0253]: Equation 5.) to perform a correlation analysis of history of the data, collected and saved by the data acquisition module, (See para[0147]: Historical databases.), to obtain correlated state dimensions (See para[0147] and para[0251]-para[0254]: Input data set. Calculate the correlation coefficient for each pair of inputs from the co-variance.), 
a state reference model establishment module (See para[0054]: Principal Component Analysis (PCA).), to acquire history data of correlated dimensional states from the data acquisition module according to the correlated state dimensions obtained by the correlation calculation module (See para[0113]: historical data set.) and to adopt a preset algorithm for establishing a device state reference model to model the history data of correlated dimensional states acquired, to obtain a device state reference model (See Fig. 5, para[0147], para[0216]: Principal component analysis (PCA) model. The measurement is cross-correlated with other measurements in the data set.); and 
an online monitoring module (See para[0052]: Abnormal Event Detection (AED).), to acquire real-time data of corresponding correlated dimensional states of the device state reference model in real time from the data acquisition module (See para[0070]: model results.), according to the device state reference model established by the state reference model establishment module and determining whether a current state of the device is normal according to a preset device state determination condition, the real-time data of the correlated dimensional states acquired and the device state reference model (See Fig. 24, para[0070], and para[0378]-para[0379]: Comparing model results with the state of key sensors generates abnormal indications. Trigger for detecting an abnormal event.).

Regarding claim 8. Nguyen teaches:

further comprising: 
a man-machine interaction module, and wherein the correlation calculation module is further used to output the correlated state dimensions obtained to a user through the man-machine interaction module (See Fig. 21, Fig. 42, and para[0380]: Once the model indicates a potential abnormal situation, the engineer should investigate and classify the process situation.) (Examiner note: Nguyen inherently outputs the “data set”, when the engineer investigates and classifies the process situation.), and 
upon receiving modification information input by the user about the correlated state dimensions from the man-machine interaction module, to modify the correlated state dimensions according to the modification information received (See para[0321] and para[0380]: The engineer should investigate and classify the process situation. Abnormal events.), modifying the correlated state dimensions according to the modification information received (See para[0321]: modified data.).

Regarding claim 9. Nguyen teaches:
The apparatus of claim 6, 
further comprising: 
a man-machine interaction module (See para[0069]-para[0070]: operator interface.), and wherein the state reference establishment module is further used to output the device state reference model obtained to a user through the man-machine interaction module (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), and 
(See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.), to modify the device state reference model according to the modification information (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Regarding claim 10. Nguyen teaches: 
A computer readable storage medium, storing a computer program, the computer program performing the method for monitoring the state of a device in a process industry of claim 1, 
when executed by a processor (See para[0052]: Abnormal Event Detection (AED) technology.) (Examiner note: the Abnormal Event Detection (AED) technology of Nguyen inherently runs on a processor.).

Regarding claim 11. Nguyen teaches: 
An apparatus for monitoring a state of a device in a process industry (See Fig. 5 and para[0007]. A method and system for detecting an abnormal event for the polymer process unit.), the apparatus comprising: 
a processor (See para[0052]: Abnormal Event Detection (AED) technology.); and 
a memory to store applications (See para[0281]: process control system databases.), the application being executable by the processor to enable the processor to perform collecting (See para[0216]-para[0226]: measurements.), 
adopting a present correlation analysis algorithm (See para[0251]-para[0253]: Equation 5.) to perform a correlation analysis of a history of the data of the multi-dimensional states of the device collected (See para[0147]: Historical databases.), to obtain correlated state dimensions (See para[0147] and para[0251]-para[0254]: Input data set. Calculate the correlation coefficient for each pair of inputs from the co-variance.), 
acquiring history data of correlated dimensional states according to the correlated state dimensions obtained (See para[0113]: historical data set.) and 
adopting a preset algorithm for establishing a device state reference model to model the history data of correlated dimensional states acquired, to obtain a device state reference model (See Fig. 5, para[0147], para[0216]: Principal component analysis (PCA) model. The measurement is cross-correlated with other measurements in the data set.), and 
acquiring real-time data of the correlated dimensional states of the device state reference model in real time (See para[0070]: model results.) and determining whether a current state of the device is normal according to a preset device state determination condition, the real-time data of the correlated dimensional states acquired, and the device state reference model (See Fig. 24, para[0070], and para[0378]-para[0379]: Comparing model results with the state of key sensors generates abnormal indications. Trigger for detecting an abnormal event.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Publication No. 2008/0097637) as applied to claim 1 and 6 above, and further in view of Craig et al. (U.S. Publication No. 2014/0244192).

Regarding claim 2. Nguyen is silent as to the language of:
The method claim 1, 
wherein the collecting and saving data of the multi-dimensional states of the device in the process industry comprises: 
collecting data of the multi-dimensional states of the device in the process industry from one or any combination of a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system and saving the data, 
or collecting data of the multi-dimensional states of the device in the process industry from one or any combination of the manufacturing data acquisition system, the supervisory control and data acquisition system and the simulation system, and a device design system and saving the data.
Nevertheless Craig teaches:
(See para[0007]: receive information about present operation of the industrial equipment from a supervisory control and data acquisition system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen by collecting data of the multi-dimensional states of the device in the process industry from a supervisory control and saving the data such as that of Craig. Nguyen and Craig are analogous to the instant application, as all references are directed to the same field of endeavor. Craig teaches, “In industrial control processes, industrial equipment may be controlled by a control system, for example, such as a supervisory control and data acquisition system (SCADA) remotely from the site where the industrial equipment is located” (See para[0002]). One of ordinary skill would have been motivated to modify Nguyen, because supervisory control and data acquisition systems were known in the prior art and were used to control industrial equipment, as recognized by Craig.

Regarding claim 7. Nguyen is silent as to the language of:
The apparatus of claim 6, 
wherein the data acquisition module to collect and save data of the multi-dimensional states of a device in a process industry is specifically to: 
collect data of the multi-dimensional states of the device in the process industry from one or any combination of a manufacturing data acquisition system, a supervisory control and data acquisition system and a simulation system and save the data, or 

Nevertheless Craig teaches:
collecting data of the multi-dimensional states of the device in the process industry from a supervisory control and saving the data (See para[0007]: receive information about present operation of the industrial equipment from a supervisory control and data acquisition system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen by collecting data of the multi-dimensional states of the device in the process industry from a supervisory control and saving the data such as that of Craig. Nguyen and Craig are analogous to the instant application, as all references are directed to the same field of endeavor. Craig teaches, “In industrial control processes, industrial equipment may be controlled by a control system, for example, such as a supervisory control and data acquisition system (SCADA) remotely from the site where the industrial equipment is located” (See para[0002]). One of ordinary skill would have been motivated to modify Nguyen, because supervisory control and data acquisition systems were known in the prior art and were used to control industrial equipment, as recognized by Craig.

Regarding claim 12. Nguyen teaches:
The method of claim 2, 

outputting the correlated state dimensions obtained to a user (See Fig. 21, Fig. 42, and para[0380]: Once the model indicates a potential abnormal situation, the engineer should investigate and classify the process situation.) (Examiner note: Nguyen inherently outputs the “data set”, when the engineer investigates and classifies the process situation.), and 
upon receiving modification information input by the user about the correlated state dimensions, modifying the correlated state dimensions according to the modification information received (See para[0321] and para[0380]: The engineer should investigate and classify the process situation. Abnormal events.), modifying the correlated state dimensions according to the modification information received (See para[0321]: modified data.).

Regarding claim 13. Nguyen teaches: 
The method of claim 2, wherein, 
after obtaining the device state reference model, the method further comprises: 
outputting the device state reference model obtained, to a user (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), and 
upon receiving modification information input by the user about the device state reference model (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.), 
(See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.).

Regarding claim 15. Nguyen teaches:
The apparatus of claim 7, further comprising: 
a man-machine interaction module, and wherein the correlation calculation module is further used to output the correlated state dimensions obtained to a user through the man-machine interaction module (See Fig. 21, Fig. 42, and para[0380]: Once the model indicates a potential abnormal situation, the engineer should investigate and classify the process situation.) (Examiner note: Nguyen inherently outputs the “data set”, when the engineer investigates and classifies the process situation.), and 
upon receiving modification information input by the user about the correlated state dimensions from the man-machine interaction module, to modify the correlated state dimensions according to the modification information received (See para[0321] and para[0380]: The engineer should investigate and classify the process situation. Abnormal events.), modifying the correlated state dimensions according to the modification information received (See para[0321]: modified data.).

Regarding claim 16. Nguyen teaches:
The apparatus of claim 7, 
further comprising: 
(See para[0069]-para[0070]: operator interface.), and wherein the state reference establishment module is further used to output the device state reference model obtained to a user through the man-machine interaction module (See Fig. 2, Fig. 3, and para[0180]: This type of model is presented to the operator.), and 
upon receiving modification information input by the user about the device state reference model from the man-machine interaction module (See para[0121]-para[0122]: Training data. Trigger points. Particular type of operation.), to modify the device state reference model according to the modification information (See para[0122]: After a major process modification, the training data and AED model may need to be rebuilt from scratch.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Publication No. 2008/0097637) as applied to claim 1 above, and further in view of Gandhi et al. (U.S. Publication No. 2018/0165384) and Görür et al. (Görür, Dilan, and Carl Edward Rasmussen. "Dirichlet process Gaussian mixture models: Choice of the base distribution." Journal of Computer Science and Technology 25.4 (2010): 653-664).

Regarding claim 5. Nguyen is silent as to the language of:
The method of claim 1, 
wherein the correlation analysis algorithm is at least one of a Pearson correlation algorithm and a Kendall correlation algorithm, and the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Gandhi teaches:
(See para[0031]: Pearson product-moment correlation coefficient.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the correlation analysis algorithm is at least one of a Pearson correlation algorithm and a Kendall correlation algorithm such as that of Gandhi. Nguyen and Gandhi are analogous to the instant application, as all of the references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Nguyen, because Pearson correlation algorithms were well known at the time of filing and a person of ordinary skill has good reason to pursue the known options within their technical grasp.
Gandhi is silent as to the language of:
the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Görür teaches:
the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model (See Abstract: Dirichlet process Gaussian mixture model (DPGMM).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model such as that of Görür. Nguyen and Görür are analogous to the instant application as all of the references are directed to the same field of endeavor. Görür teaches, “The Dirichlet process mixtures of Gaussians model is one of the most widely used DPM models” (See Page 624, Col. 2). One of ordinary skill would .


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (U.S. Publication No. 2008/0097637) in view of Craig et al. (U.S. Publication No. 2014/0244192) as applied to claim 2 above, and further in view of Gandhi et al. (U.S. Publication No. 2018/0165384) and Görür et al. (Görür, Dilan, and Carl Edward Rasmussen. "Dirichlet process Gaussian mixture models: Choice of the base distribution." Journal of Computer Science and Technology 25.4 (2010): 653-664).

Regarding claim 14. Nguyen is silent as to the language of:
The method of claim 2, 
wherein the correlation analysis algorithm is at least one of a Pearson correlation algorithm and a Kendall correlation algorithm, and 
the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Gandhi teaches:
wherein the correlation analysis algorithm is at least one of a Pearson correlation algorithm (See para[0031]: Pearson product-moment correlation coefficient.).

Gandhi is silent as to the language of:
the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model.
Nevertheless Görür teaches:
the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model (See Abstract: Dirichlet process Gaussian mixture model (DPGMM).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nguyen wherein the algorithm for establishing a device state reference model is a Dirichlet process algorithm based on a Gaussian mixture model such as that of Görür. Nguyen and Görür are analogous to the instant application as all of the references are directed to the same field of endeavor. Görür teaches, “The Dirichlet process mixtures of Gaussians model is one of the most widely used DPM models” (See Page 624, Col. 2). One of ordinary skill would have been motivated to modify Nguyen, because Dirichlet process algorithm based on a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/Examiner, Art Unit 2863       

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863